UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1232


ANDRE D. WHITFIELD,

                Petitioner – Appellant,

          v.

UNITED STATES OF AMERICA,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:15-cv-00441-HEH-RCY)


Submitted:   May 16, 2016                     Decided:   May 20, 2016


Before KING, GREGORY, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre D. Whitfield, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Andre   D.   Whitfield,      a     federal       prisoner,   appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.     We   have       reviewed    the    record   and    find    no

reversible    error.    Accordingly,         although     we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the   district     court.       Whitfield         v.     United    States,       No.

3:15-cv-00441-HEH-RCY (E.D. Va. Feb. 19, 2016).                    We deny the

motion for summary disposition and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                         2